--------------------------------------------------------------------------------

Exhibit 10 .15

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT

                         AMENDMENT NO. 3, dated as of February 28, 2013 (this
“Agreement”), to the Credit Agreement defined below), is entered into by and
among Revett Silver Company, a corporation duly organized and existing under
laws of the State of Montana (the “Borrower”), each of the Guarantors (as
defined therein) party thereto and Société Générale, as administrative agent (in
such capacity, the “Administrative Agent”), issuing bank (in such capacity, the
Issuer”) and revolving credit lender (in such capacity, the “Revolving Credit
Lender”).

PRELIMINARY STATEMENTS:

  (1)

The Borrower, the Guarantors, the Administrative Agent, the L/C Issuer and the
Revolving Credit Lender have entered into that certain Credit Agreement, dated
as of December 8, 2011 and amended pursuant to Amendment No. 1 to the Credit
Agreement, dated as of August 7, 2012 and Amendment No. 2 to the Credit
Agreement, dated as of December 13, 2012 (the “Credit Agreement”). Capitalized
terms not otherwise defined in this Agreement have the same meanings as
specified in the Credit Agreement.

        (2)

The Borrower has requested that the Administrative Agent and the Revolving
Credit Lenders temporarily reduce the Revolving Credit Commitment of the
Revolving Credit Lender and waive the payment of any commitment fees due under
clause (a) of Section 2.08 from the Effective Date through the date (the
“Decrease End Date”) upon which the Administrative Agent shall have received, in
form and substance acceptable to it in its sole discretion, (i) an updated
Annual Operating Budget, (ii) an updated Long-Term Plan, (iii) an updated report
of the Independent Engineer in the form described pursuant to sub-clause
(a)(xii) of Section 4.01, (iv) a written request from the Borrower to increase
the Revolving Credit Commitment of the Revolving Credit Lender to an amount not
in excess of $20,000,000 and (v) such other assurances, certificates, documents,
consents, resolutions or opinions as the Administrative Agent, the L/C Issuer or
the Revolving Credit Lender may require.

        (3)

Subject to the satisfaction of the conditions set forth herein, the Borrower,
the Guarantors, the Administrative Agent and the Lenders have agreed to amend
the Credit Agreement to effect the changes described herein.

       

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

          SECTION 1.      Amendments to Credit Agreement. On the Effective Date
(and continuing to, but not including, the Decrease End Date), (i) Schedule 2.01
shall be amended by replacing “$20,000,000” with “$1.00”, and (ii) clauses (c)
and (d) of Section 2.05 and clause (a) of Section 2.08 shall not apply. On the
Decrease End Date, Schedule 2.01 shall be amended by replacing “$1.00” with
“$20,000,000” and clauses (c) and (d) of Section 2.05 and clause (a) of Section
2.08 shall be reinstated as of such date with full force and effect.

          SECTION 2.      Conditions to Effectiveness. This Agreement shall
become effective on the date (the “Effective Date”) when, and only when, the
Administrative Agent shall have received counterparts of this Agreement executed
by the Borrower, each Guarantor, and each Revolving Credit Lender.

          SECTION 3.      Representations and Warranties. Each Loan Party
represents and warrants as follows:

  (a)

Assuming the effectiveness of this Agreement and after giving effect to it, all
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects on and as of the date
hereof; provided that to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; and provided, further, that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates

1

--------------------------------------------------------------------------------



Exhibit 10.15

          (b)           (i) It has the requisite power to execute and deliver
this Agreement, and all corporate or other action required to be taken by it for
the due and proper authorization, execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby has been
duly and validly taken and (ii) this Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

          (c)           After giving effect to this Agreement, no Default has
occurred and is continuing, or would result from the occurrence of the Effective
Date.

          SECTION 4.      Reference to and Effect on the Credit Agreement and
the Loan Documents.

          (a)           On and after the effectiveness of this Agreement, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Agreement.

          (b)           The Credit Agreement, as specifically amended by this
Agreement, is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. Without limiting the generality of the
foregoing, the Collateral Documents and all related security documents and all
of the collateral described therein do and shall continue to secure the payment
of the Obligations. Each Loan Party acknowledges and agrees that the Obligations
are and shall be the absolute obligations of the Borrower, subject to no
defense, offset, deduction or counterclaim of any kind whatsoever.

          (c)           The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Revolving Credit Lender, the L/C Issuer or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

          (d)           Each Loan Party agrees that this Agreement shall be a
Loan Document for all purposes of the Credit Agreement as amended hereby and the
other Loan Documents.

          SECTION 5.      Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

          SECTION 6.      Miscellaneous. The headings of this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

          SECTION 7.      GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

2

--------------------------------------------------------------------------------



Exhibit 10.15

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

REVETT SILVER COMPANY,
as the Borrower

By: /s/ Ken Eickerman
Title: CFO

REVETT MINERALS INC.,
as a Guarantor

By: /s/ Ken Eickerman
Title: CFO

TROY MINE INC.,
as a Guarantor

By: /s/ Ken Eickerman
Title: CFO

RC RESOURCES, INC.,
as a Guarantor

By: /s/ Ken Eickerman
Title: CFO

REVETT EXPLORATION, INC.,
as Guarantor

By: /s/ Ken Eickerman
Title: CFO

REVETT HOLDINGS, INC.,
as Guarantor

By: /s/ Ken Eickerman
Title: CFO

SOCIÉTÉ GÉNÉRALE,
as Revolving Credit Lender

By: /s/ Daniel Ota
Title: Director

SOCIÉTÉ GÉNÉRALE,
as Administrative Agent

By: /s/ Daniel Ota
Title: Director

3

--------------------------------------------------------------------------------

